Case: 20-50563     Document: 00515676530         Page: 1     Date Filed: 12/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 16, 2020
                                  No. 20-50563                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jay Edward Glenewinkel, also known as Jay Glenewinkel, also
   known as Jay E. Glenewinkel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:10-CR-216-1


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Jay Edward Glenewinkel, federal prisoner # 56817-280, seeks to
   proceed in forma pauperis (IFP) on appeal from the denial of his motion for
   a compassionate release reduction in sentence under 18 U.S.C.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50563       Document: 00515676530          Page: 2    Date Filed: 12/16/2020




                                     No. 20-50563


   § 3582(c)(1)(A) due to his ill health and the COVID-19 pandemic. He also
   moves this court for compassionate release vis-à-vis a 66-month reduction in
   sentence.
            We construe Glenewinkel’s IFP motion as a challenge to the district
   court’s certification that his appeal was not taken in good faith. See 28 U.S.C.
   § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
   into the good faith of the appeal “is limited to whether the appeal involves
   legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citation omitted).
            On the motion of either the Director of the Bureau of Prisons or a
   prisoner, § 3582(c)(1)(A) permits a sentencing court to reduce the prisoner’s
   term of imprisonment after considering the applicable 18 U.S.C. § 3553(a)
   factors if, inter alia, the court finds that “extraordinary and compelling
   reasons warrant such a reduction” and “that such a reduction is consistent
   with applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A)(i); see also U.S.S.G. § 1B1.13, p.s. We review for abuse of
   discretion a district court’s decision to deny compassionate release despite a
   prisoner’s eligibility. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
            In denying Glenewinkel’s motion, the district court considered the
   § 3553(a) factors, including Glenewinkel’s history and characteristics and the
   need to protect the public from further crimes of Glenewinkel.               See
   § 3553(a)(1), (a)(2)(C); see also § 1B1.13(2), p.s. Glenewinkel has failed to
   show that the district court’s decision was based on an error of law or a clearly
   erroneous assessment of the evidence. See Chambliss, 948 F.3d at 693-94.
   Although, as in Chambliss, Glenewinkel may disagree with how the district




                                          2
Case: 20-50563      Document: 00515676530           Page: 3   Date Filed: 12/16/2020




                                     No. 20-50563


   court balanced the § 3553(a) factors, his disagreement provides an
   insufficient ground for reversal. See id. at 694.
          Glenewinkel’s arguments for appeal are not without arguable legal
   merit, although they ultimately fail to succeed, and he meets the financial
   eligibility requirements. See § 1915(a)(1); Adkins v. E.I. DuPont de Nemours
   & Co., 335 U.S. 331, 339-40 (1948); Howard, 707 F.2d at 220. We therefore
   GRANT his motion to proceed IFP on appeal. Nonetheless, because
   Glenewinkel has failed to show that the district court abused its discretion in
   denying his § 3582(c)(1)(A) motion after weighing the § 3553(a) factors, we
   AFFIRM the decision of the district court.
          Glenewinkel cites no authority, statutory or otherwise, by which an
   appellate court (as opposed to a district court) may reduce a federal
   prisoner’s sentence in the first instance under these circumstances, and we
   are aware of none. His motion for a compassionate release is therefore
   DENIED.




                                          3